EXHIBIT 10.3

 

FOR IMMEDIATE RELEASE

   For more information, contact:      Thomas F. Rose      Chief Financial
Officer      Wendy Crites Wacker, APR      Corporate Communications      Phone
(386) 418-8888

 

REGENERATION TECHNOLOGIES, INC. ENTERS INTO AGREEMENTS FOR $23.9

MILLION PRIVATE PLACEMENT

 

ALACHUA, Fla. (August 25, 2005) – Regeneration Technologies, Inc. (RTI) (Nasdaq:
RTIX), the Florida-based processor of orthopedic, cardiovascular and other
biologic implants, today announced that it has entered into definitive
agreements for a private placement of its common stock with a group of
accredited investors.

 

Under the agreements, subject to customary closing conditions, RTI agreed to
sell 2.8 million shares of common stock at $8.55 per share to the accredited
investors, for an aggregate purchase price of approximately $23.9 million. The
proceeds from the financing will be used for general working capital purposes.

 

The shares of common stock to be sold to the investors have not been registered
under the Securities Act of 1933. Accordingly, these shares may not be offered
or sold in the United States, except pursuant to the effectiveness of a
registration statement or an applicable exemption from the registration
requirements of the Securities Act. RTI has agreed to file a registration
statement covering resales of these shares by the investors.

 

This press release shall not constitute an offer to sell or the solicitation of
an offer to buy the common stock. This press release is being issued pursuant to
and in accordance with Rule 135c under the Securities Act.

 

About Regeneration Technologies, Inc.



--------------------------------------------------------------------------------

RTI processes allograft and xenograft tissue into shaped implants for use in
orthopedic, cardiovascular and other surgeries with a commitment to science,
safety and innovation.

 

RTI also holds the patents on BioCleanse®, the only proven tissue sterilization
process validated to eliminate viruses, bacteria, fungi and spores from tissue
without impacting the structural or biomechanical integrity of the tissue. The
company has distributed more than 600,000 allograft implants sterilized with the
BioCleanse process with zero incidence of infection. RTI is accredited by the
American Association of Tissue Banks and was named a 2004 Technology Pioneer by
the World Economic Forum.

 

Except for historical information, any statements made in this press release
about the company’s anticipated financial results, future operational results,
regulatory approvals or changes to the company’s agreements with its
distributors are forward-looking statements subject to risks and uncertainties,
such as those described in the company’s public filings on file with the
Securities and Exchange Commission. Actual results may differ materially from
anticipated results reflected in these forward-looking statements. Copies of the
company’s SEC filings may be obtained by contacting the company or the SEC or by
visiting RTI’s web site at www.rtix.com or the SEC’s web site at www.sec.gov.

 

###